In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00108-CV




  IN THE INTEREST OF K.S.M. AND G.M., CHILDREN




          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 78035




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Natalie Davis, appellant, filed a notice of appeal November 9, 2012. The clerk’s record

was filed November 19, 2012; the reporter’s record was due that same date but was not filed

because appellant never paid for the transcription of the record. On December 4, 2012, this

Court entered an order directing appellant to either pay for the transcription of the record or file a

brief without a reporter’s record; further, the order established deadlines for accomplishing these

directives. Finally, the order warned appellant that her failure to abide by the terms of the order

and to prosecute her appeal with effect may result in the dismissal of her appeal for want of

prosecution. See TEX. R. APP. P. 42.3.

       The deadlines established by our December 4, 2012, order have come and gone, and we

have received nothing from the appellant. We dismiss this appeal for want of prosecution. See

TEX. R. APP. P. 42.3(b), (c).



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        January 17, 2013
Date Decided:          January 18, 2013




                                                  2